Citation Nr: 0424434	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective earlier than January 9, 1998 
for the award of a 10 percent disability evaluation for 
service-connected lumbosacral strain with right S1 
radiculopathy and arthritis. 
 
2.  Entitlement to an effective date earlier than January 9, 
1998 for the grant of service connection for right 
supraclavicular thoracic outlet syndrome, status post 
decompression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 until 
January 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that granted a 10 percent rating for 
service-connected low back disability, and granted service 
connection for thoracic outlet syndrome, both effective from 
January 9, 1998.  The veteran disagreed with the effective 
dates of each award in correspondence received in February 
1999, and perfected a timely appeal to the Board.

The veteran was afforded a personal hearing by 
videoconference before the undersigned Member of the Board in 
January 2000.  The transcript is of record.  

This case was remanded by decisions of the Board dated in May 
2000 and May 2003.


FINDINGS OF FACT

1.  The veteran submitted a statement received by the RO on 
January 9, 1998 requesting an increased rating for low back 
disability.

2.  The veteran was treated at a VA outpatient clinic on 
August 12, 1996 for low back complaints. 

3.  In February 1999 the noncompensable rating for 
lumbosacral strain with right S1 radiculopathy and arthritis 
was increased to 10 percent, effective from January 9, 1998.

4.  The August 12, 1996 VA outpatient clinic record 
represents both the date of receipt of an informal claim and 
the date entitlement arose.  

5.  The initial claim for service connection for thoracic 
outlet syndrome was received on January 9, 1998.

6.  In February 1999 the RO granted service connection for 
thoracic outlet syndrome and correctly assigned an effective 
date of January 9, 1998, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of August 12, 
1996 for the assignment of a 10 percent rating for 
lumbosacral strain with right S1 radiculopathy and arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.157, 3.400, Diagnostic Codes 5292, 5295 
(2003).

2.  The criteria for an effective date earlier than January 
9, 1998 for the grant of service connection for thoracic 
outlet syndrome are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than January 9, 1998 for the grant of service 
connection for thoracic outlet syndrome.  He presented 
testimony upon personal hearing on appeal in January 2000 to 
the effect that following injury in service in 1979, he had 
trouble with his right shoulder, arm and had pain, and had 
difficulty performing overhead activities.  He said that 
after service, he continued to seek ongoing treatment for 
such symptoms at the VA which finally diagnosed thoracic 
outlet syndrome in 1998.  The veteran asserts that VA should 
have diagnosed the disorder at least 17 years earlier, and 
that the effective date of the grant of service connection 
should date back to separation from service.

The appellant also maintains that he is entitled to a 10 
percent rating for service-connected low back disability 
earlier than January 9, 1998.

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims on appeal.  He was provided 
with a copy of the February 1999 rating action, a June 1999 
statement of the case, as well as supplemental statements of 
the case in June 1999, September 1999, March 2001, November 
2003 and March 2004.  These documents, collectively, provide 
notice of the law and governing regulations, the reasons for 
the determinations made regarding the claims, and the 
evidence which has been received in this regard.  In letters 
dated in January 2003, March 2003 and March 2004, the veteran 
was notified of the VCAA, and the information and evidence 
needed to establish his claims, and what evidence the VA 
would attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained VA and private records identified by the 
appellant.  The case was remanded for further development on 
two occasions and the veteran was afforded a personal hearing 
on appeal in January 2000.  The record discloses that VA has 
met its duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims currently being decided.  

The Board notes that the VCAA letters were was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A § 5110(a); 38 C.F.R. 
§ 3.400).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)(2003), See 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997). 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 2002).  

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim. Such informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) (2001) provides that the effective date 
of pension or compensation benefits (as a claim for increase 
or to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. If a formal claim 
for compensation has previously been allowed, or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as 
an informal claim for benefits. Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of 1 year prior to the date of receipt 
of the report. 38 C.F.R. § 3.157 (2003). 

As to reports prepared by the VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2003).

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim. 38 C.F.R. § 3.157(b) (2003).  This regulation, 
however, does not provide for special circumstances in cases 
of initial claims for compensation.

The VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  


1.  Earlier effective date for an increased rating for 
service-connected lumbar spine disability.

In May 1981 the RO granted service connection for residuals 
of an injury to the left paravertebral lumbar area and 
assigned a non-compensable rating.  In a November 1987 
decision the Board confirmed the non-compensable rating in 
effect for the lumbar spine disability.

The record reflects that the RO received an application for 
an increased rating for back strain on January 9, 1998.  
Accompanying his claim were VA outpatient records dated 
between 1996 and 1998 showing treatment for various 
complaints, primarily thoracic outlet syndrome.  

He was seen on August 12, 1996 for low back pain.  A long 
history of low back pain was noted.  It was also recorded 
that there had been a second automobile accident.  In October 
1996, he again complained of aching in the lumbosacral spine.  
It was indicated that the lumbosacral spine was within normal 
limits.  In November 1997 he reported pain radiating down the 
right lower extremity.  There were no significant findings.  
A December 1997 clinic entry indicated that there were no 
significant lumbosacral spine findings. 

The veteran underwent VA examination in October 1998 and 
reported chronic lower back pain with radiation into the 
right leg in the S1 distribution.  It was reported that x-
rays taken in October 1996 and January 1998 were normal.  X-
rays taken in October 1998 showed minimal degenerative 
arthritis of the lumbosacral spine.  Following examination, 
the pertinent diagnosis of chronic lower back pain with right 
S1 nerve root irritation was rendered.  

By rating action dated in February 1999, the noncompensable 
rating for lumbosacral strain with right S1 radiculopathy and 
arthritis was increased to 10 percent under Diagnostic Code 
5295, effective from January 9, 1998. Subsequently, the 
veteran continued to be treated for low back complaints.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted. A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion. 38 C.F.R. § 4.71a, 
Code 5292.

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating. With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating. Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating. 38 C.F.R. § 4.71a, Code 5295.

The record in this instance reflects that the veteran filed a 
claim for an increased rating for the service-connected 
lumbosacral spine disability which was received by the RO 
January 9, 1998.  However, the evidence further shows that 
the veteran was seen at a VA outpatient clinic for low back 
pain on August 12, 1996.  This treatment record represents an 
informal claim for the increased rating.  38 C.F.R. 
§ 3.157(a).  Although significant pathological finding were 
not recorded at the VA outpatient clinic during 1996 and 
1997, the veteran's complaints continued culminating in the 
VA examination in October 1998.  

As such the Board finds that the August 12, 1996 VA treatment 
record represents the initial manifestations of the chronic 
increase in his low back disability which is resulted in the 
10 percent rating.  Accordingly, it is the judgment of the 
Board that the effective date for the assignment of the 10 
percent rating for the low back disorder is August 12, 1996, 
which is both the date of his claim and the date entitlement 
arose.  However, this same evidence does not provide a basis 
for an effective date prior to August 12, 1996.  There is no 
evidence which factually an increase in disability within one 
year prior to August 12, 1996. 

2.  Earlier Effective Date for the Grant Service Connection 
for Thoracic Outlet Syndrome.

Factual Background

Review of the service medical records reflects that the 
veteran received multiple injuries after being struck from 
behind while riding a bicycle in May 1979.  Subsequent to 
such, he sought continuing treatment for complaints that 
included back pain, and pain in the upper thoracic area, 
shoulders and neck.  The appellant underwent medical board 
proceedings in March 1980 for continuing disability.  It was 
reported that he had sustained trauma to the superior aspect 
of the right shoulder, along the area of the right scapula, 
the right lumbar and right forearm area, a laceration over 
the right posterior parietal scalp and a cerebral concussion.  
It was noted that following a 30-day period of convalescence, 
right-sided lower back pain continued to be his primary 
complaint.  Following evaluation, final diagnoses of 
contusion, right lower area, resolved, and low back pain, 
post-traumatic myositis, were rendered.  The medical board 
concluded that while the appellant may have had residual back 
pain, it was felt that he could return to duty.  It is 
observed that the veteran submitted a statement in this 
regard indicating that his right arm had "something to do 
with aggravating my back" and that it was "weaker than 
normal."  

In April 1981 the veteran field a claim for these injuries.  
The veteran underwent post service VA examination in May 1981 
and wrote that his primary complaints were headaches, back 
pain and excessive stiffness.  In correspondence dated in 
October 1981, his accredited representative indicated that 
the appellant claimed service connection for a back, neck and 
shoulder conditions, as well as numbness in his right hand 
and arm, and numbness and pain in this right leg.  

In May 1981 the RO in part granted service connect for 
several disorders, including scars of the right shoulder, 
rated as non-compensable.  The veteran was notified of this 
decision and of his appellate rights.  He did not appeal this 
decision which is final.  38 U.S.C.A. § 7105 (West 2002).

On ensuing VA examination in December 1981, the veteran 
complained of pain in the neck, back, right arm and leg.  He 
related that he had a needle-like feeling in the right arm 
with stiffness and pain.  He said that it felt as if he had a 
large hook pulling in the right shoulder which caused him 
problems moving the right arm and reaching.  On examination, 
it was opined that the right shoulder condition appeared to 
be radiation of aching from the neck, and that the shoulder 
had normal motion without evidence of deformity or swelling.  
Following examination, diagnoses included right T8-C1 
radiculopathy secondary to trauma. 

By rating action dated in May 1982, service connection was 
granted for lumbar and cervical spine disability.  Service 
connection for a right shoulder disorder was denied.  The 
veteran was notified of such by letter dated in June 1982.  
He did not file an appeal to that decision which is final.  
38 U.S.C.A. § 7105 (West 2002)

The record reflects that in private clinical records dated 
between 1982 and 1983 and on VA examination in December 1983, 
the appellant continued to voice complaints that included 
right hand and arm pain, weakness and numbness.  An August 
1983 bone scan of areas that included the thoracic spine was 
interpreted as normal.  The diagnosis of C8-T1 radiculopathy 
was continued on VA examination in July 1985.

The record shows that an application for an increased rating 
for back strain and shoulder disability was received by the 
RO on January 9, 1998.  Accompanying this document were VA 
and private medical records dated between 1996 and 1998 
showing treatment for continuing numbness and tingling in the 
right upper extremity.  An August 1997 report from South 
Florida Nephrology Associates notes that the veteran had been 
evaluated by an orthopedic surgeon and had undergone 
electromyogram and nerve conduction studies which indicated 
impingement syndrome of the right shoulder and compromise of 
the ulnar nerve at the thoracic outlet.  It was opined at 
that time that all of such symptoms related back to injury in 
service.  It was recorded in January 1998 that thoracic 
outlet syndrome was diagnosed in 1997.  The veteran underwent 
right thoracic decompression and anterior for thoracic outlet 
syndrome in July 1998.  

A July 1998 VA examination revealed a diagnosis of right 
thoracic outlet decompression.  In February 1999 the RO 
granted service connection for right supraclavicular thoracic 
outlet syndrome, status post decompression and assigned a 10 
percent rating effective January 9, 1998.

Analysis

A review of the record reflects that the veteran did register 
complaints that included right shoulder and right arm pain 
and numbness over the years.  However, it is pointed out that 
disability for which service connection has recently been 
granted, thoracic outlet syndrome, was only diagnosed and 
related to service in 1997.  Prior to such, there was no 
diagnosis and no claim for thoracic outlet syndrome.  The 
Board points out that service connection was in effect for 
cervical sprain with C8-T1 radiculopathy.  

The appellant, while he may have indeed had thoracic outlet 
syndrome in the years after service, the mere fact that his 
voicing complaints, or medical records reflecting symptoms 
for which service connection was ultimately granted does not 
in and of itself constitute an informal claim.  In short, the 
Board finds no evidence of a stated intent on the veteran's 
part to apply for service connection for thoracic outlet 
syndrome prior to clinical records received on January 9, 
1998.  An application must indicate an intent to apply for 
benefits, or contain words indicating a determination of 
entitlement, or evidence of a belief in entitlement to a 
benefit.  See 38 C.F.R. §§ 3.155.

In February 1999 the RO granted service connection for right 
supraclavicular thoracic outlet syndrome, status post 
decompression effective January 9, 1998, the date of receipt 
of claim.  The Board concurs with this effective date.  
Consequently, an effective date earlier than January 9, 1998 
for the grant of service connection for thoracic outlet 
syndrome is not warranted.  The preponderance of the evidence 
is against his claim, meaning the benefit-of-the- doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2003).


ORDER

Entitlement to an earlier effective date of August 12, 1996 
for the assignment of a 10 percent rating for lumbosacral 
strain with right S1 radiculopathy and arthritis is granted 
subject to the law and regulations governing the payment of 
monetary benefits.

An effective date earlier than January 9, 1998 for the grant 
of service connection for thoracic outlet syndrome is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



